Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 1 of 8 PageID #: 1713




                     BEFORE THE DISTRICT 14 GRIEVANCE COMMITTEE
                               EVIDENTIARY PANEL 14-2
                                 STATE BAR OF TEXAS

  COMMISSION FOR LAWYER                              §
  DISCIPLINE,                                        §
  Petitioner                                         §
                                                     §
  V.                                                 §           CASE NO. 201707583
                                                     §
  JASON LEE VAN DYKE,                                §
  Respondent                                         §

               AGREED JUDGMENT OF PARTIALLY PROBATED SUSPENSION

                                      Parties and Appearance

             On this date, came to be heard the above-styled and numbered cause. Petitioner,

  Commission for Lawyer Discipline (Petitioner) and Respondent, JASON LEE VAN DYKE

  (Respondent), Texas Bar Number 24057426, announce that an agreement has been

  reached on all matters including the imposition of a Partially Probated Suspension.

                                       Jurisdiction and Venue

             The Evidentiary Panel 14-2, having been duly appointed to hear this complaint by

  the chair of the Grievance Committee for State Bar of Texas District 14, finds that it has

  jurisdiction over the parties and the subject matter of this action, and that venue is proper.

                                      Professional Misconduct

             The Evidentiary Panel, having considered the pleadings, admissions, stipulations

   and agreements of the parties, finds Respondent has committed Professional Misconduct

   as defined by Rule 1.06(W) of the Texas Rules of Disciplinary Procedure.

                                           Findings of Fact

             Petitioner and Respondent agree to the following findings of fact. Accordingly, the

   Evidentiary Panel finds:



   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 1 of 8



                                            Exhibit 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 2 of 8 PageID #: 1714




             1. Respondent is an attorney licensed to practice law in Texas and is a
                member of the State Bar of Texas.

             2. Respondent resides in and maintains his principal place of practice in
                Denton County, Texas.

             3. There is legally sufficient evidence to prove by a preponderance of the
                evidence that on or about March 1, 2018, Respondent made threats of
                physical violence to Complainant Thomas C. Retzlaff, thereby committing
                criminal acts that reflect adversely on Respondent's honesty,
                trustworthiness or fitness as a lawyer.

             4. The Chief Disciplinary Counsel of the State Bar of Texas has incurred
                reasonable attorney's fees and direct expenses associated with this
                Disciplinary Proceeding in the amount of Seven Thousand Five Hundred
                and No/100 Dollars ($7,500.00).

                                         Conclusions of Law

             Petitioner and Respondent agree that, based on the foregoing findings of fact, the

   following Texas Disciplinary Rule of Professional Conduct has been violated. Accordingly,

   the Evidentiary Panel concludes that the following Texas Disciplinary Rule of Professional

   Conduct has been violated: Rule 8.04(a)(2).

                                                Sanction

             It is AGREED and ORDERED that the sanction of a Partially Probated Suspension

   shall be imposed against Respondent in accordance with the Texas Rules of Disciplinary

   Procedure.

             Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be

   suspended from the practice of law for a period of twelve ( 12) months, beginning March 1,

   2019, and ending February 29, 2020, provided Respondent complies with the following

   terms and conditions. Respondent shall be actively suspended from the practice of law for

   a period of three (3) months beginning March 1, 2019, and ending May 31, 2019. If

   Respondent complies with all of the following terms and conditions timely, the nine (9)


   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 2 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 3 of 8 PageID #: 1715




   month period of probated suspension shall begin on June 1, 2019, and shall end on

   February 29, 2020:

       1.       Respondent shall pay all reasonable and necessary attorney's fees and
                direct expenses to the State Bar of Texas in the amount of Seven Thousand
                Five Hundred and No/100 Dollars ($7,500.00). The payment shall be due
                and payable on or before May 31, 2019, and shall be made by certified or
                cashier's check or money order made payable to the State Bar of Texas.
                Respondent shall forward the funds to the State Bar of Texas, to the Chief
                Disciplinary Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414
                Colorado St., Austin, TX 78701).

       2.       Respondent shall seek mental health treatment. Prior to May 31, 2019,
                Respondent shall submit to a psychological evaluation and Respondent shall
                instruct the mental health professional to confirm to Petitioner, in writing,
                when Respondent has completed same. Further, Respondent shall instruct
                the mental health professional to provide Petitioner with written updates that
                confirm that Respondent is continuing therapy/counseling with said provider
                and that Respondent is continuing therapy/counseling with said provider and
                that confirm that Respondent is compliant with the provider's
                recommendations.

                Respondent shall sign any HI PAA release necessary for the limited purpose
                of the mental health professional confirming with Petitioner:

                a. That Respondent completed the psychological evaluation; and
                b. That Respondent is compliant with the mental health professional's
                   recommendations.

                The substance of the evaluation and/or therapy shall not be released to
                Petitioner or to the public.

       3.       Respondent shall make contact with the Chief Disciplinary Counsel's Offices'
                Compliance Monitor at 877-953-5535, ext. 1334 and Special Programs
                Coordinator at 877-953-5535, ext. 1323, not later than seven (7) days after
                receipt of a copy of this judgment to coordinate Respondent's compliance.

             Should Respondent fail to comply with all of the above terms and conditions timely,

   Respondent shall remain actively suspended until the date of compliance or until February

   29, 2020, whichever occurs first.

                                    Terms of Active Suspension



   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 3 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 4 of 8 PageID #: 1716




             It is further ORDERED that during the term of active suspension ordered herein, or

   that may be imposed upon Respondent by the Board of Disciplinary Appeals as a result of

   a probation revocation proceeding, Respondent shall be prohibited from practicing law in

   Texas; holding himself out as an attorney at law; performing any legal services for others;

   accepting any fee directly or indirectly for legal services; appearing as counsel or in any

   representative capacity in any proceeding in any Texas or Federal court or before any

   administrative body; or holding himself out to others or using his name, in any manner, in

   conjunction with the words "attorney at law," "attorney," "counselor at law," or "lawyer."

             It is further ORDERED that, on or before March 1, 2019, Respondent shall notify

   each of Respondent's current clients and opposing counsel in writing of this suspension.

             In addition to such notification, it is further ORDERED Respondent shall return any

   files, papers, unearned monies and other property belonging to current clients in

   Respondent's possession to the respective clients or to another attorney at the client's

   request.

             It is further ORDERED Respondent shall file with the State Bar of Texas, Chief

   Disciplinary Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St.,

   Austin, TX 78701 ), on or before March 1, 2019, an affidavit stating all current clients and

   opposing counsel have been notified of Respondent's suspension and that all files, papers,

   monies and other property belonging to all current clients have been returned as ordered

   herein.

             It is further ORDERED Respondent shall, on or before March 1, 2019, notify in

   writing each and every justice of the peace, judge, magistrate, administrative judge or

   officer and chief justice of each and every court or tribunal in which Respondent has any



   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 4 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 5 of 8 PageID #: 1717




   matter pending of the terms of this judgment, the style and cause number of the pending

   matter(s), and the name, address and telephone number of the client(s) Respondent is

   representing.

             It is further ORDERED Respondent shall file with the State Bar of Texas, Chief

   Disciplinary Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St.,

   Austin, TX 78701 ), on or before March 1, 2019, an affidavit stating Respondent has notified

   in writing each and every justice of the peace, judge, magistrate, and chief justice of each

   and every court in which Respondent has any matter pending of the terms of this judgment,

   the style and cause number of the pending matter(s), and the name, address and

   telephone number of the client(s) Respondent is representing in Court.

             It is further ORDERED that, on or before March 1, 2019, Respondent shall

   surrender his law license and permanent State Bar Card to the State Bar of Texas, Chief

   Disciplinary Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St.,

   Austin, TX 78701 ), to be forwarded to the Supreme Court of Texas.

                                        Terms of Probation

             It is further ORDERED, that if Respondent has complied with all terms and

   conditions set forth above in a timely manner entitling Respondent to a period of this

   suspension being probated, Respondent shall be under the following terms and conditions:

       1. Respondent shall not violate any term of this judgment.

       2. Respondent shall not engage in professional misconduct as defined by Rule
          1.06(W) of the Texas Rules of Disciplinary Procedure.

       3. Respondent shall not violate any state or federal criminal statutes.

       4. Respondent shall keep State Bar of Texas membership department notified of
          current mailing, residence and business addresses and telephone numbers.

       5. Respondent shall comply with             Minimum Continuing          Legal      Education
          requirements.

   CF6-16A             Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                Page 5 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 6 of 8 PageID #: 1718




       6. Respondent shall comply with Interest on Lawyers Trust Account (IOL TA)
          requirements.

       7. Respondent shall promptly respond to any request for information from the Chief
          Disciplinary Counsel in connection with any investigation of any allegations of
          professional misconduct.

       8. Respondent shall make contact with the Chief Disciplinary Counsel's Offices'
          Compliance Monitor at 877-953-5535, ext. 1334 and Special Programs
          Coordinator at 877-953-5535, ext. 1323, not later than seven (7) days after
          receipt of a copy of this judgment to coordinate Respondent's compliance.

                                        Probation Revocation

             Upon information that Respondent has violated a term of this judgment, the Chief

   Disciplinary Counsel may, in addition to all other remedies available, file a motion to revoke

   probation pursuant to Rule 2.23 of the Texas Rules of Disciplinary Procedure with the

   Board of Disciplinary Appeals (BODA) and serve a copy of the motion on Respondent

   pursuant to Tex.R.Civ.P. 21 a.

             BODA shall conduct an evidentiary hearing. At the hearing, BODA shall determine

   by a preponderance of the evidence whether Respondent has violated any term of this

   Judgment. If BODA finds grounds for revocation, BODA shall enter an order revoking

   probation and placing Respondent on active suspension from the date of such revocation

   order. Respondent shall not be given credit for any term of probation served prior to

   revocation.

             It is further ORDERED that any conduct on the part of Respondent which serves as

   the basis for a motion to revoke probation may also be brought as independent grounds for

   discipline as allowed under the Texas Disciplinary Rules of Professional Conduct and

   Texas Rules of Disciplinary Procedure.

                                  Attorney's Fees and Expenses




   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 6 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 7 of 8 PageID #: 1719




             It is further ORDERED Respondent shall pay all reasonable and necessary

  attorney's fees and direct expenses to the State Bar of Texas in the amount of State Bar of

  Texas in the amount of Seven Thousand Five Hundred and No/100 Dollars ($7,500.00).

  The payment shall be due and payable on or before May 31, 2019, and shall be made by

  certified or cashier's check or money order made payable to the State Bar of Texas.

  Respondent shall forward the funds to the State Bar of Texas, to the Chief Disciplinary

  Counsel's Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX

  78701).

             It is further ORDERED that all amounts ordered herein are due to the misconduct of

  Respondent and are assessed as a part of the sanction in accordance with Rule 1.06(Z) of

  the Texas Rules of Disciplinary Procedure. Any amount not paid shall accrue interest at

  the maximum legal rate per annum until paid and the State Bar of Texas shall have all writs

  and other post-judgment remedies against Respondent in order to collect all unpaid

  amounts.

             It is further ORDERED that Respondent shall remain actively suspended from the

  practice of law as set out above until such time as Respondent has completely paid

  attorney's fees and direct expenses to the State Bar of Texas in the amount of Seven

  Thousand Five Hundred and No/100 ($7,500.00).

                                              Publication

             This suspension shall be made a matter of record and appropriately published in

  accordance with the Texas Rules of Disciplinary Procedure.

                                              Other Relief

             All requested relief not expressly granted herein is expressly DENIED.


             SIGNED this ___ day of February, 2019.

   CF6-16A              Agreed Judgment of Partially Probated Suspension - Van Dyke.7583
                                                 Page 7 of 8
Case 4:18-cv-00247-ALM Document 92-8 Filed 07/12/19 Page 8 of 8 PageID #: 1720




     SIGNED this_day of February, 2019.

     EVIDENTIARY PANEL 14-2
     DISTRICT NO. 14 STATE BAR OF TEXAS




     Harold "Rick" Frederick Hagen
     District 14, Panel 14-2 Presiding Member



     AGREED AS TO BOTH FORM AND SUBSTANCE:




    I ~
     Jason Lee Van Dyke                                 r' tin Virginia Brady State Bar No.
     State Bar No. 24057426                            2 082719 Counsel for Petitioner
     Respondent




   ~rtL-
     Alan K. Taggart
     State Bar No. 19608474
     Counsel for Respondent




      CF5-16A          Agreed Judgment of partially probated suscensjon - van Dyke,7583
                                                Page 8 of 8
